77 N.Y.2d 828 (1991)
Lina Malatesta, Appellant,
v.
John R. Hopf, Individually and as Representative of The Estate of Leslie R. Hopf, Deceased, Respondent. (And Third- and Fourth-Party Actions.)
Court of Appeals of the State of New York.
Decided January 15, 1991.
Peter B. Nickles, Walter I. Seligsohn and Barry Birbrower for appellant.
Catherine M. Schunk for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (163 AD2d 651).